Citation Nr: 1208901	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

This matter is on appeal from rating decision dated in September 2008 and June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his December 2011 hearing before the Board, the Veteran requested that his claim of entitlement to service connection for hypertension be withdrawn.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the issue of entitlement to service connection for hypertension, to include as due to herbicide exposure, have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2011).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).

During his December 2011 hearing before the Board, the Veteran requested that his claim of entitlement to service connection for hypertension be withdrawn.  See Hearing Transcript (T.) at 2.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim is not appropriate.  The Board no longer has jurisdiction over the withdrawn issue and, as such, must dismiss the appeal as to this claim.


ORDER

Service connection for hypertension, to include as due to herbicide exposure, is dismissed without prejudice. 


REMAND

Regarding the Veteran's claim for entitlement to TDIU, the Board determines that additional development is necessary prior to adjudication. 

During the course of the appeal, the Veteran underwent VA psychiatric and cardiovascular examinations in February 2011 that were specifically directed toward the issue of employability.  The VA cardiovascular examiner stated that the Veteran's service-connected coronary disease "should not preclude light duty physical or sedentary employment."  He noted that the Veteran's heart disabilities were well controlled by oral medication, diet, and exercise.  Similarly, in a separate examination, a different VA examiner stated that the Veteran's psychiatric symptoms were "not severe enough to interfere with occupational and social functioning."  Entitlement to TDIU was denied by the RO on the basis of these two VA examinations. 

However, entitlement to TDIU is determined based on how the Veteran's service-connected disabilities collectively impact his employability.  38 C.F.R. § 4.16.  Here, while the two opinions address the individual impact of the Veteran's two service-connected disabilities, neither considers how his disabilities may together affect his overall disability picture. 

In fact, at his hearing before the Board, the Veteran specifically asserted that it was the combined effect of his service-connected disabilities, characterized by symptoms such as exhaustion, hypervigilance and memory loss that prevented him from maintaining employment.  An opinion is necessary in order to determine whether the Veteran's service-connected disabilities, when viewed collectively as opposed to individually, cause him to be unemployable.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Center in Gainesville, Florida, or any other location, since December 2010. 

If the Veteran has undergone any private treatment for his service-connected disabilities, and the records of such treatment are not in the record, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.


2. Schedule the Veteran for VA examination to determine the effects of his service-connected disabilities (psychiatric and cardiovascular) on his ability to maintain employment consistent with his education and occupational experience.

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination. All necessary special studies or tests are to be accomplished. The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  The examiner should also record and consider the Veteran's statements regarding how his disorders combine to affect his employability.  

Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities collectively preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

All opinions must be accompanied by a sufficiently thorough reasons and bases, and should specifically consider and discuss the Veteran's statements regarding the impact of his disabilities on his ability to maintain employment.  

If the examiner is unable to provide an opinion without resorting to speculation, a reasons and basis must be provided as to why such an opinion cannot be provided.  Examples of such a reasons and basis include, but are not limited to, limitations in the examiner's training or unavailability of pertinent evidence.

3.  Thereafter, readjudicate the issue of entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and provided opportunity to respond. Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


